Exhibit 10.22

LOGO [g68768logo1.jpg]

Date:   August 23, 2005 TO:   Andy Wyszkowski From:   Alan Aldworth Subject:  
Discretionary bonus for GM contract cc:   Todd Buchardt   Linda Longo-Kazanova  
William Obemdorf   Gary Roubos

Andy, on behalf of the company and the Board, I would like to congratulate you
on your conclusion of the new multi-year contract with General Motors.
Concluding this agreement was of strategic importance to the company.

In recognition of this success and its importance to our long term strategic
initiatives, and in recognition of your leadership role in its implementation, I
am pleased to award you a $450,000 discretionary bonus. This bonus is contingent
on your remaining voluntarily employed with the company through December 31,
2005, and it will be paid in March 2006 along with other ProQuest Company
bonuses. In the very unlikely event that you should be disabled, die or be
involuntary terminated, except for cause, prior to December 31,2005, this bonus
will still be paid to you or to your estate in March 2006.

I am very appreciative of the level of effort and commitment that you have put
into this initiative and into your work at ProQuest Business Solutions.

Congratulations, and I look forward to your ongoing success.

 

/s/ Alan Aldworth

Alan Aldworth Chairman and Chief Executive Officer